DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 4/5/2022 have been fully considered but they are not fully persuasive.

Claims 1-47 and 49 have been cancelled.  Claims 61-68 have been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 50-60, and 62-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 48 and 62 have been amended to recite “(a) the method further comprises administering to said subject a biguanide; and/or (b) the composition further comprises a biguanide.”
There does not appear to be any support for the embodiment where both (a) and (b) occur.  There is no disclosure of administering a composition having the anti-CGRP antibody and a biguanide and also administering a biguanide separately.
	The claims constitute new matter.

Claims 64-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing insulin resistance and reducing blood glucose, does not reasonably provide enablement for prevention of prediabetes or treating other aspects of prediabetes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 64 is directed in part to preventing prediabetes.  There is no evidence or reason to believe that administering the recited anti-CGRP antibody will prevent prediabetes.  All of the experiments involve Zucker diabetic fatty (ZDF) rats that are already prediabetic or overtly diabetic or a rat model of insulin resistance (i.e. already prediabetic).  None of the experiments show prevention (i.e. a normal animal being prevented from developing prediabetes).
Claim 64 is directed in part to treating prediabetes without reciting a particular therapeutic effect that must be achieved.  While claim 68 recites “which is for slowing the progression of prediabetes to diabetes,” this is considered to be an intent and not a positive, active recitation of a therapeutic effect that must be achieved.  In addition, this limitation appears to be with respect to the biguanide administration recited in claim 66.  Other aspects of prediabetes include high level of thirst, blurry vision, frequent urination, hunger, and fatigue.  Prediabetes is also often associated with obesity.  The experiments of the specification do not speak to treating these aspects of prediabetes.
The scope of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 65 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 is confusing in reciting the subject is diagnosed with prediabetes or exhibits clinical features (parts (a)-(c)) of prediabetes when claim 66 is directed in part to prevention.  There can be no prevention of prediabetes in a subject who already is prediabetic.
 Claim 68 recites “which is for slowing the progression of prediabetes to diabetes,” this is considered to be an intent and not a positive, active recitation of a therapeutic effect that must be achieved.  In addition, this limitation appears to be with respect to the biguanide administration recited in claim 66.  Alternatively, it could be with reference to the therapeutic effect achieved by the combination of the anti-CGRP antibody of claim 64 and the biguanide of claim 66.  Claim 64 does not recite a particular therapeutic effect required by treatment.  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48 and 50-60 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (U.S. Patent No. 5,266,561) in view of Kovacevich et al. (U.S. Patent Application Publication 2012/0294797).
Cooper et al. discloses using amylin antagonists such as antibodies against calcitonin gene related peptide (CGRP) to treat type 2 diabetes.  Administration of the antagonists is effective to lower blood glucose in the subject (i.e. treat hyperglycemia).  Type 2 diabetes can also be treated with biguanides such as metformin and phenformin.  See at least abstract; claim 3; column 4, lines 38-43; column 5, line 59, through column 6, line 15; and column 7, lines 33-47 and 65-68.  Cooper et al. does not disclose particular antibodies against CGRP.
Kovacevich et al. discloses anti-CGRP antibodies and pharmaceutical compositions thereof.  In particular, the anti-CGRP antibody Ab6 is disclosed.  This is a humanized antibody  (see instant claim 53).  Antigen binding fragments such as Fab fragments are disclosed (see instant claim 54).  See paragraphs [0174-0185, 0298, 0478, 0494-0502].  This antibody has the CDRs recited in instant SEQ ID NOS: 55, 56, 57, 58, 59, and 60 (see instant claim 48); has the VL/VH of instant SEQ ID NOS: 51/53 (see instant claims 55-56); has the heavy chain/light chain of instant SEQ ID NOS: 52/54 (see instant claim 57-58). See also Figure 6 for sequences.  Use of the antibodies to treat diseases associated with CGFP such as diabetes is disclosed.  See at least paragraphs [0016 and 0489] and claims 1, 32, and 34.  Dosages of between 0.1 and 100.0 mg/kg of body weight are disclosed.  Pharmaceutically acceptable carriers and excipients can be included.  (See at least paragraphs [0500-0502] and instant claim 51.)  Additional therapeutic agents can be administered.  (See at least paragraphs [0490 and 0496] and instant claim 52.)  The Fc region can be modified to alter effector function such as half-life (see instant claim 59).  The antibodies can be aglycosylated (see instant claim 60). See paragraph [0312].  
It would have been obvious to administer the anti-CGRP Ab6 antibody taught by Kovacevich et al. to a subject with type 2 diabetes in order to lower blood glucose as taught by Cooper et al.  Kovacevich et al. suggests using anti-CGRP antibodies and fragments to treat diabetes and  Cooper et al. discloses the particular effect of lowering blood glucose levels.  Kovacevich et al. discloses including additional agents and Cooper et al. discloses treating type 2 diabetes with other agents such known antidiabetic biguanides metformin and phenformin.  It would have been obvious to combine the anti-diabetic agents with the anti-CGRP Ab6 antibody in order to provide additional treatment options for diabetes.

Applicant’s arguments with respect to the state of the art at the time of the effective filing date are acknowledged.  However, Cooper et al. is a U.S. patent that claims a method for the treatment of type 2 diabetes mellitus in a subject comprising administering to said subject an amount of an amylin antagonist effective to lower blood glucose in said subject.  See claim 3.  Patent claims are presumed to be valid and cannot be disregarded.
Applicant’s arguments with respect to synergy are not persuasive.  The results argued by applicant reflect administration of the particular anti-CGRP AB14 antibody and metformin.   Comparable results have not been demonstrated for other antibodies and biguanides within the scope of the claims.  In addition, the antibody and biguanide were not administered as one composition (one embodiment of the claim 48).  The antibody was administered intravenously on days 1, 8, 15, and 22 and the metformin was administered orally on a daily basis.  See Group 8 on page 115 of the specification.  The results argued by applicant are not commensurate in scope to the claims.  Cooper et al. claims lowering blood glucose levels with amylin antagonists (and the anti-CGRP antibody of Kovacevich et al. would have been one such antagonist) and metformin would have been a well-known antidiabetic drug that reduced hyperglycemia in diabetic patients at the time of the effective filing date.  There would have been an expectation of success in treating hyperglycemia with the combination.  The results argued by applicant are not unexpected.
  The combination of the prior art fairly suggests the claimed method.

Cooper et al. (U.S. Patent No. 5,266,561) and Kovacevich et al. (U.S. Patent Application Publication 2012/0294797) have not been applied to new claims 61-68 in view of applicant’s arguments about the state of the prior art at the time of the effective filing date and the fact that neither document discusses prediabetes.

Claim 61 is allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa